   Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 1 of 28 PageID #:1




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


KEVIN BURBIGE and ZIYANG NIE,              Case No.
Individually and On Behalf of All Others
Similarly Situated,                        CLASS ACTION COMPLAINT FOR
                                           VIOLATIONS OF THE FEDERAL
                             Plaintiffs,   SECURITIES LAWS

              v.
                                           JURY TRIAL DEMANDED
ATI PHYSICAL THERAPY, INC. f/k/a
FORTRESS VALUE ACQUISITION
CORP. II, LABEED DIAB, JOSEPH
JORDAN, ANDREW A. MCKNIGHT,
JOSHUA A. PACK, MARC FURSTEIN,
LESLEE COWEN, AARON F. HOOD,
CARMEN A. POLICY, RAKEFET
RUSSAK-AMINOACH, and SUNIL
GULATI,

                             Defendants.
      Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 2 of 28 PageID #:2




       Plaintiffs Kevin Burbige and Ziyang Nie (“Plaintiffs”), individually and on behalf of all

others similarly situated, by and through their attorneys, allege the following upon information and

belief, except as to those allegations concerning Plaintiffs, which are alleged upon personal

knowledge. Plaintiffs’ information and belief is based upon, among other things, their counsel’s

investigation, which includes without limitation: (a) review and analysis of regulatory filings made

by ATI Physical Therapy, Inc. (“ATI” or the “Company”) f/k/a Fortress Value Acquisition Corp.

II (“FVAC”) with the United States (“U.S.”) Securities and Exchange Commission (“SEC”); (b)

review and analysis of press releases and media reports issued by and disseminated by ATI; and

(c) review of other publicly available information concerning ATI.

                       NATURE OF THE ACTION AND OVERVIEW

       1.      This is a class action on behalf of persons and entities that: (a) purchased or

otherwise acquired ATI securities between April 1, 2021 and July 23, 2021, inclusive (the “Class

Period”); and/or (b) held FVAC Class A common stock as of May 24, 2021 and were eligible to

vote at FVAC’s June 15, 2021 special meeting. Plaintiffs pursue claims against the Defendants

under the Securities Exchange Act of 1934 (the “Exchange Act”).

       2.      FVAC was a special purpose acquisition company formed for the purpose of

effecting a merger, capital stock exchange, asset acquisition, stock purchase, reorganization, or

similar business combination with one or more businesses.

       3.      ATI is an outpatient physical therapy company. It owns and operates nearly 900

physical therapy clinics across 25 states.

       4.      On June 17, 2021, ATI became public via a business combination with FVAC

(“Business Combination”).

       5.      On July 26, 2021, before the market opened, ATI reported its financial results for

second quarter 2021, the period in which the Business Combination was completed. Among other


                                                 1
      Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 3 of 28 PageID #:3




things, ATI reported that “the acceleration of attrition among [its] therapists in the second quarter

and continuing into the third quarter, combined with the intensifying competition for clinicians in

the labor market, prevented us from being able to meet the demand we have and increased our

labor costs.” Though ATI was implementing certain remedial actions, the Company reduced its

fiscal 2021 forecast due to the foregoing factors.

       6.      On this news, the Company’s share price fell $3.62, or 43%, to close at $4.72 per

share on July 26, 2021, on unusually heavy trading volume. The share price continued to decline

the next trading session by as much as 19%.

       7.      Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that ATI was

experiencing attrition among its physical therapists; (2) that ATI faced increasing competition for

clinicians in the labor market; (3) that, as a result of the foregoing, the Company faced difficulties

retaining therapists and incurred increased labor costs; (4) that, as a result of the labor shortage,

the Company would open fewer new clinics; and (5) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially

misleading and/or lacked a reasonable basis.

       8.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiffs and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

       9.      The claims asserted herein arise under Sections 10(b), 14(a) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b), 78n(a) and 78t(a)), and Rules 10b-5 and 14a-4 promulgated

thereunder by the SEC (17 C.F.R. § 240.10b-5 and 17 C.F.R. § 240.14a-4).


                                                  2
      Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 4 of 28 PageID #:4




        10.         This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        11.         Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud

or the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

including the dissemination of materially false and/or misleading information, occurred in

substantial part in this Judicial District. In addition, the Company’s principal executive offices are

in this District.

        12.         In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

U.S. mail, interstate telephone communications, and the facilities of a national securities exchange.

                                                 PARTIES

        13.         Plaintiff Kevin Burbige, as set forth in the accompanying certification, incorporated

by reference herein, purchased ATI securities during the Class Period, and suffered damages as a

result of the federal securities law violations and false and/or misleading statements and/or material

omissions alleged herein.

        14.         Plaintiff Ziyang Nie, as set forth in the accompanying certification, incorporated by

reference herein, held FVAC Class A common stock as of May 24, 2021, and suffered damages

as a result of the federal securities law violations and false and/or misleading statements and/or

material omissions alleged herein.

        15.         Defendant ATI is incorporated under the laws of Delaware with its principal

executive offices located in Bolingbrook, Illinois. ATI’s Class A common stock trades on the New

York Stock Exchange (“NYSE”) under the symbol “ATIP.” Its redeemable warrants trade on the




                                                      3
      Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 5 of 28 PageID #:5




NYSE under the symbol “ATIP WS.” Each whole redeemable warrant is exercisable for one share

of Class A common stock at an exercise price of $11.50 per share.

          16.   Defendant Labeed Diab (“Diab”) was the Company’s Chief Executive Officer

(“CEO”) at all relevant times.

          17.   Defendant Joseph Jordan (“Jordan”) was the Company’s Chief Financial Officer at

all relevant times.

          18.   Defendant Andrew A. McKnight (“McKnight”) was the CEO of FVAC before it

completed the Business Combination with ATI. He has also served as a director of ATI since the

Business Combination. He solicited and/or permitted the use of her name to solicit consent or

authorization for the Business Combination by issuing the definitive proxy statement dated May

14, 2021 (the “Proxy Statement”).

          19.   Defendants Diab, Jordan, and McKnight (collectively the “ATI Individual

Defendants”), because of their positions with the Company, possessed the power and authority to

control the contents of the Company’s reports to the SEC, press releases and presentations to

securities analysts, money and portfolio managers and institutional investors, i.e., the market. The

ATI Individual Defendants were provided with copies of the Company’s reports and press releases

alleged herein to be misleading prior to, or shortly after, their issuance and had the ability and

opportunity to prevent their issuance or cause them to be corrected. Because of their positions and

access to material non-public information available to them, the ATI Individual Defendants knew

that the adverse facts specified herein had not been disclosed to, and were being concealed from,

the public, and that the positive representations which were being made were then materially false

and/or misleading. The ATI Individual Defendants are liable for the false statements pleaded

herein.




                                                 4
      Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 6 of 28 PageID #:6




       20.     Defendant Joshua A. Pack (“Pack”) was the Chairman of the Board of Directors of

FVAC. He solicited and/or permitted the use of his name to solicit consent or authorization for the

Business Combination by issuing the Proxy Statement.

       21.     Defendant Marc Furstein (“Furstein”) was a director of FVAC at all relevant times.

He solicited and/or permitted the use of his name to solicit consent or authorization for the Business

Combination by issuing the Proxy Statement.

       22.     Defendant Leslee Cowen (“Cowen”) was a director of FVAC at all relevant times.

She solicited and/or permitted the use of her name to solicit consent or authorization for the

Business Combination by issuing the Proxy Statement.

       23.     Defendant Aaron F. Hood (“Hood”) was a director of FVAC at all relevant times.

He solicited and/or permitted the use of his name to solicit consent or authorization for the Business

Combination by issuing the Proxy Statement.

       24.     Defendant Carmen A. Policy (“Policy”) was a director of FVAC at all relevant

times. She solicited and/or permitted the use of her name to solicit consent or authorization for the

Business Combination by issuing the Proxy Statement.

       25.     Defendant Rakefet Russak-Aminoach (“Russak-Aminoach”) was a director of

FVAC at all relevant times. She solicited and/or permitted the use of her name to solicit consent

or authorization for the Business Combination by issuing the Proxy Statement.

       26.     Defendant Sunil Gulati (“Gulati”) was a director of FVAC at all relevant times. He

solicited and/or permitted the use of his name to solicit consent or authorization for the Business

Combination by issuing the Proxy Statement.

       27.     Defendants Pack, Furstein, Cowen, Hood, Policy, Russak-Aminoach, and Gulati

are collectively referred to herein as “FVAC Defendants.”




                                                  5
      Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 7 of 28 PageID #:7




                                   SUBSTANTIVE ALLEGATIONS

                                            Background

       28.       FVAC was a special purpose acquisition company formed for the purpose of

effecting a merger, capital stock exchange, asset acquisition, stock purchase, reorganization, or

similar business combination with one or more businesses. It completed its initial public offering

(the “IPO”) on August 14, 2020, selling 34.5 million units at $10.00 per unit. Each unit consists

of one share of FVAC Class A common stock and one-fifth of one redeemable public warrant of

FVAC, whereby each public warrant entitles the holder to purchase one share of FVAC Class A

common stock at an exercise price of $11.50 per share.

       29.       FVAC had considerable discretion in identifying and consummating a business

combination, subject to three general limitations imposed by the Amended and Restated Certificate

of Incorporation:

                First, FVAC must acquire a target business with a fair market value equal to at least

                 80% of the net assets held in the Trust Account following the IPO (net of amounts

                 disbursed for working capital and excluding the amount of any deferred

                 underwriting discount).

                Second, FVAC only had 24 months from the closing date of the IPO to complete a

                 business combination, or else its corporate existence would cease, except for

                 purposes of winding up its affairs and liquidating. As such, FVAC was required to

                 hold the approximately $345 million of proceeds from its IPO in a trust account,

                 which were to be released only upon the consummation of a business combination

                 or liquidation.

                Third, if FVAC’s stockholders approved an amendment to the Certificate of

                 Incorporation that would affect the substance or timing of FVAC’s obligation to


                                                   6
      Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 8 of 28 PageID #:8




               redeem 100% of the public shares if FVAC did not complete a business

               combination on time, FVAC was required to provide the holders of its public shares

               with the opportunity to redeem all or a portion of their public shares upon approval

               of any such amendment.

       30.     ATI is an outpatient physical therapy company. It owns and operates nearly 900

physical therapy clinics across 25 states.

       31.     On February 21, 2021, FVAC announced its agreement to combine with Wilco

Holdco, Inc.

       32.     On June 17, 2021, ATI became public via a Business Combination with FVAC.

                                Materially False and Misleading

                           Statements Issued During the Class Period

       33.     The Class Period begins on April 1, 2021. On that day, FVAC filed additional proxy

materials with the SEC with PowerPoint slides for ATI’s Analyst Day presentation. Regarding

labor costs, the Company stated that in fiscal 2020, it made “[c]ontinued improvements in clinical

labor management model to allow providers to practice at the top of their respective licenses” and

ATI “Accelerated Enhancements During COVID,” including “Accelerated [its] staffing strategy.”

It also claimed that “ATI is the Employer of Choice for PT Clinicians,” touting its retention of

physical therapists:




                                                7
      Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 9 of 28 PageID #:9




        34.     On May 14, 2021, FVAC filed its definitive proxy statement on Schedule 14A,

soliciting votes in favor of the Business Combination of FVAC and Wilco Holdco (the “Proxy

Statement”). The Proxy Statement purported to warn that the Company’s labor costs “may

increase,” stating in relevant part:

        The Company’s facilities face competition for experienced physical therapists
        and other clinical providers that may increase labor costs and reduce
        profitability.

        The Company’s ability to attract and retain clinical talent is critical to its ability to
        provide high quality care to patients and successfully cultivate and maintain strong
        relationships in the communities it serves. If the Company cannot recruit and retain
        its base of experienced and clinically skilled therapists and other clinical providers,
        management and support personnel, its business may decrease and its revenues may
        decline. The Company competes with other healthcare providers in recruiting and
        retaining qualified management, physical therapists and other clinical staff and




                                                   8
     Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 10 of 28 PageID #:10




        support personnel responsible for the daily operations of its business, financial
        condition and results of operations.

        The Company may also experience increases in its labor costs, primarily due to
        higher wages and greater benefits required to attract and retain qualified healthcare
        personnel, and such increases may adversely affect the Company’s profitability.
        Furthermore, while the Company attempts to manage overall labor costs in the most
        efficient way, its efforts to manage them may have limited effectiveness and may
        lead to increased turnover and other challenges.

        35.     On May 20, 2021, ATI issued a press release announcing its first quarter 2021

financial results, stating in relevant part:

        “. . . While certain geographies currently exceed 100% of pre-COVID visit volumes
        (2019 comparative), others are still in process of recovering. Across our portfolio,
        visit volumes were in the high 70%’s of pre-COVID levels as we entered 2021,
        increasing to approximately 83% as we exited April 2021,” said Labeed Diab, Chief
        Executive Officer of ATI Physical Therapy. . . .

        “As we look ahead to the remainder of 2021, we are focused on accelerating hiring
        to serve outsized demand in specific markets, continuing our growth with a fast
        pace of new clinic openings and new potential strategic partnerships, and
        maintaining a high NPS score above 75,” concluded Mr. Diab

        “As visits increased each month, we were able to better leverage fixed costs and
        improve labor productivity. As volume continues to recover, we are excited to
        fully utilize our platform and deliver margin improvements,” said Joe Jordan,
        Chief Financial Officer of ATI Physical Therapy.

        36.     On May 20, 2021, FVAC filed additional proxy materials with the SEC with ATI’s

financial results for first quarter 2021. It stated that, in response to reduced visit volumes during

the coronavirus pandemic, “the Company implemented measures to reduce labor-related costs in

relation to the reduced visit volumes through reduced working schedules, voluntary and

involuntary furloughs and headcount reductions.” However, beginning first quarter 2021, visit

volumes rebounded and “the Company continues to match its clinical staffing levels accordingly.”

As a result, “[a]s of March 31, 2021, no Company employees remained on furlough.”

        37.     On May 24, 2021, FVAC filed additional proxy materials with the SEC with

PowerPoint slides that ATI presented at a healthcare conference in May 2021. Among other things,


                                                 9
     Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 11 of 28 PageID #:11




the presentation stated that the “Key Focus for Remainder of 2021” included “accelerate[d] hiring

to serve outsized demand” and “continue to grow through new clinic openings.” It also included a

slide touting a “Clear Path to $200+ million of [Adjusted] EBITDA and Beyond” that stated the

Company would achieve “significant labor savings through more productive staffing model.”

Specifically, it stated:




          38.   The same May 2021 presentation further stated the Company’s purported visibility

into 2022 expected EBITDA, including based on “clinic staffing optimization.” Specifically, it

stated:




                                               10
    Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 12 of 28 PageID #:12




       39.     The above statements identified in ¶¶ 33-38 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business, operations,

and prospects.    Specifically, Defendants failed to disclose to investors: (1) that ATI was

experiencing attrition among its physical therapists; (2) that ATI faced increasing competition for

clinicians in the labor market; (3) that, as a result of the foregoing, the Company faced difficulties

retaining therapists and incurred increased labor costs; (4) that, as a result of the labor shortage,

the Company would open fewer new clinics; and (5) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially

misleading and/or lacked a reasonable basis.




                                                 11
     Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 13 of 28 PageID #:13




                             The Business Combination is Completed

        40.     On June 17, 2021, ATI announced that it had completed the Business Combination

in a press release that stated, in relevant part:

        ATI Physical Therapy, Inc. (“ATI” or the “Company”), a portfolio company of
        Advent International (“Advent”) and one of the nation’s largest providers of
        outpatient physical therapy services, has completed its business combination with
        Fortress Value Acquisition Corp. II (“FVAC II”) (NYSE: FAII), a special purpose
        acquisition company.

        The transaction, which was approved on June 15, 2021 by FVAC II’s shareholders,
        further positions ATI to lead the rapidly growing physical therapy industry, with an
        emphasis on delivering predictable outcomes for patients with musculoskeletal
        (MSK) issues. Beginning June 17, 2021, the Company will operate as “ATI
        Physical Therapy, Inc.,” and ATI’s shares of Class A common stock will trade on
        the New York Stock Exchange (“NYSE”) under the symbol “ATIP.”

                            Disclosures at the End of the Class Period

        41.     On July 26, 2021, before the market opened, ATI reported its financial results for

second quarter 2021, the period in which the Business Combination was completed. Among other

things, ATI reported that “the acceleration of attrition among [its] therapists in the second quarter

and continuing into the third quarter, combined with the intensifying competition for clinicians in

the labor market, prevented us from being able to meet the demand we have and increased our

labor costs.” Though ATI was implementing certain remedial actions, the Company reduced its

fiscal 2021 forecast due to the foregoing factors. Specifically, ATI issued a press release that stated,

in relevant part:

        “I would like to thank our nationwide team for their dedication, service and tireless
        effort providing the highest quality clinical care to our patients that makes ATI a
        leader in the large and growing physical therapy industry,” said Labeed Diab, Chief
        Executive Officer. “We are seeing growing demand for ATI’s services, and visit
        volume increased during the second quarter. However, the acceleration of
        attrition among our therapists in the second quarter and continuing into the third
        quarter, combined with the intensifying competition for clinicians in the labor
        market, prevented us from being able to meet the demand we have and increased
        our expectations for labor costs. We are implementing a range of actions related
        to compensation, staffing levels and other items to retain and attract therapists


                                                    12
Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 14 of 28 PageID #:14




  across our platform to meet our currently underserved patient demand. We expect
  therapist headcount to be below previously anticipated levels for 2021 which,
  combined with elevated costs for therapists and an unfavorable revenue mix, has
  caused us to reduce our forecast for 2021. We continue to have confidence in the
  underlying fundamentals driving our business and our ability to leverage our strong
  position in the market to drive growth and value over time.”

                                    *      *       *

  2021 Earnings Forecast

  For full year 2021, ATI is now projecting revenue to be in the range of $640 million
  to $670 million and Adjusted EBITDA to be in the range of $60 million to $70
  million, down from $731 million and $119 million, respectively. ATI does not
  intend to provide revenue guidance as a future guidance metric. The revised
  expectations reflect the impact of the following developments which are partially
  offset by continued strong demand for ATI’s services:

        The acceleration of attrition in the second quarter and continuing into the
         third quarter caused, in part, by changes made during the COVID-19
         pandemic related to compensation, staffing levels and support for clinicians.
         ATI has taken swift actions to offset those changes, but the company
         expects the impact of attrition in the second and third quarters will impact
         overall profitability for the year.

        Labor market dynamics that increased competition for the available
         physical therapy providers in the workforce, creating wage inflation and
         elevated employee attrition at ATI, negatively affecting our ability to
         capitalize on continued customer demand.

        Decrease in rate per visit primarily driven by continuing less favorable
         payor and state mix when compared to pre-pandemic profile, with general
         shift from workers compensation and auto personal injury to commercial
         and government, and further impacted by mix-shift out of higher
         reimbursement states.

  Largely in response to the accelerated attrition, ATI is lowering its estimate for
  new clinic openings, (i.e., de novo and acqui-novo clinics), to be in the range of
  55 to 65 clinics from 90 clinics. Our ability to achieve our revised forecast for the
  remainder of 2021 depends upon a number of factors, including the success of a
  number of steps being taken to significantly reduce attrition of physical therapists
  and significant hiring of physical therapists

  The Company has determined that the revision to its 2021 forecast constitutes an
  interim triggering event that requires further analysis with respect to potential
  impairment to goodwill and trade name intangible assets. Accordingly, the
  Company is currently performing interim quantitative impairment testing during


                                           13
    Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 15 of 28 PageID #:15




       the third quarter of 2021. If it is determined that the fair value amounts are below
       the respective carrying amounts, the Company will record an impairment charge
       which could be material.

       42.     On this news, the Company’s share price fell $3.62, or 43%, to close at $4.72 per

share on July 26, 2021, on unusually heavy trading volume. The share price continued to decline

the next trading session by as much as 19%. As a result, FVAC investors who could have voted

against the Merger and redeemed their shares at $10.00 per share suffered a loss of $5.28 per share.

                               CLASS ACTION ALLEGATIONS

       43.     Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that: (a)

purchased or otherwise acquired ATI securities during the Class Period, and who were damaged

thereby; and/or (b) held FVAC Class A common stock as of May 24, 2021, eligible to vote at

FVAC’s June 15, 2021 special meeting (the “Class”). Excluded from the Class are Defendants,

the officers and directors of the Company, at all relevant times, members of their immediate

families and their legal representatives, heirs, successors, or assigns, and any entity in which

Defendants have or had a controlling interest.

       44.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, ATI’s shares actively traded on the NYSE. While

the exact number of Class members is unknown to Plaintiffs at this time and can only be

ascertained through appropriate discovery, Plaintiffs believe that there are at least hundreds or

thousands of members in the proposed Class. Millions of ATI shares were traded publicly during

the Class Period on the NYSE. Record owners and other members of the Class may be identified

from records maintained by ATI or its transfer agent and may be notified of the pendency of this

action by mail, using the form of notice similar to that customarily used in securities class actions.




                                                 14
    Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 16 of 28 PageID #:16




       45.        Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       46.        Plaintiffs will fairly and adequately protect the interests of the members of the Class

and have retained counsel competent and experienced in class and securities litigation.

       47.        Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                  (b)    whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the business, operations, and

prospects of ATI; and

                  (c)    to what extent the members of the Class have sustained damages and the

proper measure of damages.

       48.        A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                UNDISCLOSED ADVERSE FACTS

       49.        The market for ATI’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, ATI’s securities traded at artificially inflated prices during the Class Period. Plaintiffs


                                                    15
    Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 17 of 28 PageID #:17




and other members of the Class purchased or otherwise acquired ATI’s securities relying upon the

integrity of the market price of the Company’s securities and market information relating to ATI,

and have been damaged thereby.

       50.     During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of ATI’s securities, by publicly issuing false and/or misleading statements

and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth

herein, not false and/or misleading. The statements and omissions were materially false and/or

misleading because they failed to disclose material adverse information and/or misrepresented the

truth about ATI’s business, operations, and prospects as alleged herein.

       51.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiffs and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about ATI’s financial well-being and prospects. These material misstatements and/or

omissions had the cause and effect of creating in the market an unrealistically positive assessment

of the Company and its financial well-being and prospects, thus causing the Company’s securities

to be overvalued and artificially inflated at all relevant times. Defendants’ materially false and/or

misleading statements during the Class Period resulted in Plaintiffs and other members of the Class

purchasing the Company’s securities at artificially inflated prices, thus causing the damages

complained of herein when the truth was revealed.

                                       LOSS CAUSATION

       52.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiffs and the Class.




                                                 16
    Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 18 of 28 PageID #:18




       53.     During the Class Period, Plaintiffs and the Class purchased ATI’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

       54.     In addition to the decline in ATI securities caused by the aforementioned corrective

disclosure, FVAC shareholders who were eligible to vote on the Business Combination and/or

exercise their conversion rights have also been damaged as a result of the materially false and/or

misleading statements about ATI’s operations and financial results. Had the true financial

condition and operations of ATI been known, members of the Class eligible to vote on the Business

Combination would have voted against the Business Combination and/or exercised their

conversion rights and received $10.00 in cash per share of FVAC stock.

       55.     It was foreseeable to ATI, the ATI Individual Defendants, and the FVAC

Defendants that the false and/or misleading statements about, among others, ATI’s financial

results, condition and value: (i) would cause those members of the Class that would have received

$10.00 in cash per share of FVAC stock upon exercising conversion rights and/or upon liquidation

to keep their stock in lieu of receiving $10.00 in cash per share; and (ii) eventually the disclosure

of the information about ATI’s financial condition and operations resulted in those members of

the Class owning shares worth substantially less than $10.00 per share.

       56.     As a result, ATI, the ATI Individual Defendants, and the FVAC Defendants’

conduct proximately caused foreseeable losses to those Plaintiffs and members of the Class

                                  SCIENTER ALLEGATIONS

       57.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were


                                                 17
    Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 19 of 28 PageID #:19




materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the ATI Individual Defendants, by

virtue of their receipt of information reflecting the true facts regarding ATI, their control over,

and/or receipt and/or modification of ATI’s allegedly materially misleading misstatements and/or

their associations with the Company which made them privy to confidential proprietary

information concerning ATI, participated in the fraudulent scheme alleged herein.

                   APPLICABILITY OF PRESUMPTION OF RELIANCE

                          (FRAUD-ON-THE-MARKET DOCTRINE)

       58.     The market for ATI’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, ATI’s securities traded at artificially inflated prices during the Class Period. On June 16,

2021, the Company’s share price closed at a Class Period high of $10.28 per share. Plaintiffs and

other members of the Class purchased or otherwise acquired the Company’s securities relying

upon the integrity of the market price of ATI’s securities and market information relating to ATI,

and have been damaged thereby.

       59.     During the Class Period, the artificial inflation of ATI’s shares was caused by the

material misrepresentations and/or omissions particularized in this Complaint causing the damages

sustained by Plaintiffs and other members of the Class. As described herein, during the Class

Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about ATI’s business, prospects, and operations. These material misstatements and/or

omissions created an unrealistically positive assessment of ATI and its business, operations, and

prospects, thus causing the price of the Company’s securities to be artificially inflated at all


                                                 18
    Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 20 of 28 PageID #:20




relevant times, and when disclosed, negatively affected the value of the Company’s shares.

Defendants’ materially false and/or misleading statements during the Class Period resulted in

Plaintiffs and other members of the Class purchasing the Company’s securities at such artificially

inflated prices, and each of them has been damaged as a result.

       60.     At all relevant times, the market for ATI’s securities was an efficient market for the

following reasons, among others:

               (a)     ATI shares met the requirements for listing, and were listed and actively

traded on the NYSE, a highly efficient and automated market;

               (b)     As a regulated issuer, ATI filed periodic public reports with the SEC and/or

the NYSE;

               (c)     ATI regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

               (d)     ATI was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and certain

customers of their respective brokerage firms. Each of these reports was publicly available and

entered the public marketplace.

       61.     As a result of the foregoing, the market for ATI’s securities promptly digested

current information regarding ATI from all publicly available sources and reflected such

information in ATI’s share price. Under these circumstances, all purchasers of ATI’s securities

during the Class Period suffered similar injury through their purchase of ATI’s securities at

artificially inflated prices and a presumption of reliance applies.




                                                 19
    Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 21 of 28 PageID #:21




       62.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

information regarding the Company’s business operations and financial prospects—information

that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered them important in making investment decisions. Given the

importance of the Class Period material misstatements and omissions set forth above, that

requirement is satisfied here.

                                       NO SAFE HARBOR

       63.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because at the time each of those forward-looking statements was made, the speaker

had actual knowledge that the forward-looking statement was materially false or misleading,

and/or the forward-looking statement was authorized or approved by an executive officer of ATI

who knew that the statement was false when made.


                                                  20
     Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 22 of 28 PageID #:22




                                            FIRST CLAIM

                      Violation of Section 10(b) of The Exchange Act and

                              Rule 10b-5 Promulgated Thereunder

                        Against ATI and the ATI Individual Defendants

        64.     Plaintiffs repeat and re-allege each and every allegation contained above as if fully

set forth herein.

        65.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiffs and other Class members, as alleged herein; and (ii) cause Plaintiffs

and other members of the Class to purchase ATI’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each defendant,

took the actions set forth herein.

        66.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for ATI’s securities in violation of Section 10(b) of the

Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

        67.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about ATI’s financial well-

being and prospects, as specified herein.




                                                 21
    Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 23 of 28 PageID #:23




       68.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of ATI’s value and performance and

continued substantial growth, which included the making of, or the participation in the making of,

untrue statements of material facts and/or omitting to state material facts necessary in order to

make the statements made about ATI and its business operations and future prospects in light of

the circumstances under which they were made, not misleading, as set forth more particularly

herein, and engaged in transactions, practices and a course of business which operated as a fraud

and deceit upon the purchasers of the Company’s securities during the Class Period.

       69.     Each of the ATI Individual Defendants’ primary liability and controlling person

liability arises from the following facts: (i) the ATI Individual Defendants were high-level

executives and/or directors at the Company during the Class Period and members of the

Company’s management team or had control thereof; (ii) each of these defendants, by virtue of

their responsibilities and activities as a senior officer and/or director of the Company, was privy

to and participated in the creation, development and reporting of the Company’s internal budgets,

plans, projections and/or reports; (iii) each of these defendants enjoyed significant personal contact

and familiarity with the other defendants and was advised of, and had access to, other members of

the Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they knew

and/or recklessly disregarded was materially false and misleading.

       70.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to




                                                 22
    Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 24 of 28 PageID #:24




ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing ATI’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       71.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of ATI’s

securities was artificially inflated during the Class Period. In ignorance of the fact that market

prices of the Company’s securities were artificially inflated, and relying directly or indirectly on

the false and misleading statements made by Defendants, or upon the integrity of the market in

which the securities trade, and/or in the absence of material adverse information that was known

to or recklessly disregarded by Defendants, but not disclosed in public statements by Defendants

during the Class Period, Plaintiffs and the other members of the Class acquired ATI’s securities

during the Class Period at artificially high prices and were damaged thereby.

       72.     At the time of said misrepresentations and/or omissions, Plaintiffs and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiffs

and the other members of the Class and the marketplace known the truth regarding the problems

that ATI was experiencing, which were not disclosed by Defendants, Plaintiffs and other members

of the Class would not have purchased or otherwise acquired their ATI securities, or, if they had




                                                 23
     Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 25 of 28 PageID #:25




acquired such securities during the Class Period, they would not have done so at the artificially

inflated prices which they paid.

        73.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

        74.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.

                                        SECOND CLAIM

                         Violation of Section 20(a) of The Exchange Act

                             Against the ATI Individual Defendants

        75.     Plaintiffs repeat and re-allege each and every allegation contained above as if fully

set forth herein.

        76.     The ATI Individual Defendants acted as controlling persons of ATI within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions and their ownership and contractual rights, participation in, and/or awareness of the

Company’s operations and intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, the ATI Individual Defendants

had the power to influence and control and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the various

statements which Plaintiffs contend are false and misleading. The ATI Individual Defendants were

provided with or had unlimited access to copies of the Company’s reports, press releases, public

filings, and other statements alleged by Plaintiffs to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

the statements to be corrected.


                                                 24
     Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 26 of 28 PageID #:26




        77.     In particular, the ATI Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company and, therefore, had the power to control

or influence the particular transactions giving rise to the securities violations as alleged herein, and

exercised the same.

        78.     As set forth above, ATI and the ATI Individual Defendants each violated Section

10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

position as controlling persons, the ATI Individual Defendants are liable pursuant to Section 20(a)

of the Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs

and other members of the Class suffered damages in connection with their purchases of the

Company’s securities during the Class Period.

                                          THIRD CLAIM

                         Violation of Section 14(a) of The Exchange Act

     Against ATI, the ATI Individual Defendants, and the FVAC Director Defendants

        79.     Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        80.     The claims set forth herein do not sound in fraud and are based on negligent conduct

by the Defendants named herein (the “Section 14 Defendants”).

        81.     The Section 14 Defendants violated Section 14(a) of the Exchange Act and Rule

14a-9 thereunder in that these Defendants solicited proxies from Plaintiffs and other members of

the Class by means of a proxy statement that, through Defendants’ negligence, contained

statements which, at the time and in light of the circumstances under which they were made, were

false and misleading with respect to material facts, and omitted to state material facts necessary in

order to make the statements therein not false or misleading.




                                                  25
    Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 27 of 28 PageID #:27




       82.     Plaintiffs and other members of the Class were misled by the Section 14

Defendants’ false and misleading statements and omissions, were denied the opportunity to make

an informed decision in voting on the merger, and approved the merger without having been

advised of material facts. Accordingly, Plaintiffs and other members of the Class did not receive

their fair share of the value of the assets and business of the combined entity, suffered damages

when the Company’s stock price decreased, and were prevented from benefiting from a value-

maximizing transaction.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

       (a)     Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       (b)     Awarding compensatory damages in favor of Plaintiffs and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       (c)     Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       (d)     Such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiffs hereby demand a trial by jury.

Dated: August 16, 2021                                  Respectfully submitted,

                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016


                                                   26
Case: 1:21-cv-04349 Document #: 1 Filed: 08/16/21 Page 28 of 28 PageID #:28




                                         Telephone: (212) 661-1100
                                         Facsimile: (917) 463-1044
                                         jalieberman@pomlaw.com
                                         ahood@pomlaw.com

                                         POMERANTZ LLP
                                         Patrick V. Dahlstrom
                                         Louis C. Ludwig
                                         10 South LaSalle Street, Suite 3505
                                         Chicago, Illinois 60603
                                         Telephone: (312) 377-1181
                                         Facsimile: (312) 377-1184
                                         pdahlstrom@pomlaw.com
                                         lcludwig@pomlaw.com

                                         GLANCY PRONGAY & MURRAY LLP
                                         Robert V. Prongay
                                         (pro hac vice application forthcoming)
                                         Charles H. Linehan
                                         (pro hac vice application forthcoming)
                                         Pavithra Rajesh
                                         (pro hac vice application forthcoming)
                                         1925 Century Park East, Suite 2100
                                         Los Angeles, CA 90067
                                         Telephone: (310) 201-9150
                                         Facsimile: (310) 201-9160
                                         rprongay@glancylaw.com
                                         clinehan@glancylaw.com
                                         prajesh@glancylaw.com

                                         Attorneys for Plaintiffs Kevin Burbige and
                                         Ziyang Nie




                                    27
